 In the Matter of ARTHUR L. COLTEN, AND A. J. COLMAN, CO-PARTNERS,DOING BUSINESS AS KIDDIE KOVER MANUFACTURING COMPANYandAMALGAMATED CLOTHING WORKERS OF AMERICACase No. C-371.-Decided March 31, 1938Children'sGarment Manufacturing Industry-Interference, Restraint, andCoercion:speeches and threats to persuade employees to refrain from joiningunion; circulation of anti-union petition-UnitAppropriate for Collective Bar-gaining:all production employees; admitted by employer and not controvertedby company-dominatedunion-Representatives:proof of choice : applicationsfor membership in union ; participation in strike calledby union-Strike:calledas result of unfair laborpractices-Collective Bargaining:refusal to negotiatewith union; loss of union majority as result of unfair labor practices noexcuse forrefusal-Discrimination:discharge-Company-DominatedUnion:domination and interference with formation and administration of ; activesolicitation by supervisory employee ; contribution of financial and other supportto; use of employer's attorney for representation; disestablished as agency forcollectivebargaining-Reinstatement Ordered:of discharged employee; upon ap-plication, of striking employees-BackPay:awarded to discharged employee ;ordered to employees whose applications for reinstatement are refused byemployer.Mr. George J. Bott,for the Board.Mr. Leo C. LillieandMr. Howard W. Fant,of Grand Haven,Mich., for the respondents and the Association.Mr. Charles E. Misner,of Grand Haven, Mich., for the Union.Mr. Howard Lichtenstein,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASECharges and amended charges having been filed by AmalgamatedClothing Workers of America, herein called the Union, the NationalLabor Relations Board, herein called the Board, by Frank H. Bowen,Regional Director for the Seventh Region (Detroit, Michigan), issuedand duly served its complaint dated September 20, 1937, againstArthur L. Colten and A. J. Colman, co-partners,l doing business asKiddie Kover Manufacturing Company, Grand Haven, Michigan,herein called the respondents, alleging that the respondents had en-gaged in and were engaging in unfair labor practices affecting com-IIn the complaint their names are incorrectly spelled "Colton"and "Coleman."355 356NATIONALLABORRELATIONS BOARDmerce, within the meaning of Section 8 (1), (2), (3), and (5) andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.With respect to the unfair labor practices, thecomplaint alleged that the respondents had intimidated and coercedtheir employees to discourage their joining the Union; had dominatedand interfered with the formation and administration of KiddieKover Employees' Association, herein called the Association, a labororganization of their employees; had discharged an employee becauseof her Union membership ; and had refused to bargain collectivelywith the Union as the representative of the majority of their employeesin an appropriate unit.On September 28, 1937, the respondents filedtheir answer to the complaint, denying that they had engaged in theunfair labor practices alleged therein and denying that their businessaffects commerce within the meaning of the Act, although they ad-mitted that the great majority of their purchases and sales are madein interstate commerce.Admitting the appropriateness of the unitfor the purposes of collective bargaining and their failure to bargain'with the Union after April 6, 1937, they denied that the Union repre-sented a majority of employees in the unit at any time after that date.The respondents' answer set forth various other allegations and ad-missions which are considered below in the discussion of the unfairlabor practices.Pursuant to notice, a hearing was held in Grand Haven, Michigan,from October 4 to October 7, 1937, before Robert M. Gates, the TrialExaminer duly designated by the Board.The Board, the Union,the respondents, and the Association, whose motion to intervenewas granted by the Trial Examiner, were represented by counseland were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing uponthe issues.'At the conclusion of the hearing both the respondentsand the Association filed memoranda on the evidence adduced atthe hearing.On January 11, 1938, the Trial Examiner filed his IntermediateReport, in which he found that the respondents had engaged in andwere engaging in the unfair labor practices alleged in the com-plaint.He accordingly recommended that the respondents ceaseand desist from engaging in the unfair labor practices, that theybargain collectively with the Union as the representative of amajority of the respondents' production employees, that they ceasegiving recognition to the Association as such representative, andthat they reinstate with back pay the employee found to have beendiscriminatorily discharged.Thereafter the respondents and the Association jointly filed ex-ceptions to the Intermediate Report and to. various rulings of the2The respondents and the Association were represented by the same counsel DECISIONS AND ORDERS357Trial Examiner.In addition,they filed abrief in support of theexceptions, which the Board has considered.The Board has re-viewed the rulings of the Trial Examiner on motions and on objec-tions to the admission of evidence and finds that no prejudicialerrors were committed.The rulings are hereby affirmed. The Boardhas also considered the exceptions to the Intermediate Report andfinds them to be without merit.Upon the entire record in the case, the Board makes the follow-ing :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSThe respondents,a partnership composed of Arthur L. Uoltenand A.J. Colman, are engaged in the manufacture and sale of chil-dren's garments in their factory at Grand Haven, Michigan, wherethey employ between 50 and 90 production workers.' The chief rawmaterial used in their operations is cotton chambray.The respond-ents stipulated that during the 18-month period ending June 1937,raw materials valued at $138,535.35 were shipped to their plant frompoints outside the State,and that for the same period they shippedmanufactured products valued at $273,205.39 outside Michigan.Therespondents further stipulated that these figures represent approxi-mately 95 per cent of their total purchases and sales,respectively, forthe-period.H. THE ORGANIZATIONS INVOLVEDAmalgamated Clothing Workers ofAmerica is a labor organizationaffiliatedwith the Committeefor Industrial Organization,admittingtomembership the production employees of the respondents.Kiddie Kover Employees'Association is an unaffiliated labor or-ganization in which any employee of the respondents is eligible formembership.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint,and coercionOn Thursday,March 18, 1937, a number of the respondents' em-ployees discussed the desirability of a sit-down strike in order tosecure higher wages.Tentative plans were made for calling thestrike on the following day.On Friday morning, however, whenthe employees appeared for work, they found a notice posted onthe door stating that the plant was closed due to lack of materials.The respondents admit that the notice was a subterfuge and that-the plant was closed for the purpose of preventing any of the em-ployees from coming into the plant and engaging in a sit-downstrike.Later in the day several employees consulted Edward Don^i- 358NATIONAL LABOR RELATIONS BOARDhue, an organizer for the United Automobile Workers of America,for advice in organizing the employees.Donahue telegraphed theChicago office of the Union, and Sol Kraman, a Union business agentand organizer, arrived in Grand Haven the next day.On Saturday morning, March 20, Kraman addressed a meeting at-tended by about 40 of the respondents' 80 production employees, andinformed them that the Union would represent them if requested.During the course of the meeting a considerable number of the em-ployees present, most of whom were girls, signed cards signifyingtheir desire to join and be represented by the Union.Following the meeting, Kraman and Donahue conferred withRichard L. Cook, mayor of Grand Haven, and asked him to arrangea conference with A. J. Colman, who presumably was returning fromNew York on that day. Cook stated that Colman had not yet re-turned and that Colten was in Europe. Shortly thereafter, how-ever, he arranged ' for a meeting, and the same afternoon Kramanand Donahue met Colman, Cook, and Osterhaus, the respondents'attorney, in the laLter's office.General working conditions were dis-cussed, but when Colman stated that he could not negotiate withthe Union in the absence of his partner, the conference was adjourned.Early in the evening, Kraman, attended another meeting with alarger group of employees than had attended the morning meeting.More membership applications were signed, and the meeting wastemporarily adjourned while Kraman and Donahue again attended aconference with Colman and Osterhaus, at which Colman signed thefollowing agreement :I agree that if the garment workers employed by the KiddieKover Manufacturing Company, a partnership composed ofArthur L. Colten and Abe J. Colman, will return to work Mon-day,March 22nd 1937, and continue to work, without furtherdemonstration or strike in any form, until Mr. Colten returns toGrand Haven (which I expect will be on or before April 15th1937) and has an opportunity to negotiate with the AmalgamatedClothingWorkers as their representative, that if and when anyagreement is reached with said representative as to wages sameshall be given effect from and after March 22nd 1937 as though,made on that date, and that, in the meantime all of said workersshall be given employment without any discrimination againstany on account of union activities and the working week shallbe reduced to forty hours.Kraman reported back to the employees who accepted the agreementand selected four girls to act as a shop committee for the Union.Kraman thereupon returned to Chicago. DECISIONS AND ORDERS359In accordance with the agreement, the plant was reopened onMonday, March 22, and all of the employees returned to work.Although Colman had signed the above agreement, it soon becamemanifest that the respondents had no intention of negotiating fur-ther with the Union, or of permitting their employees to join. Theyimmediately set forth upon a campaign of intimidation and coercionin an effort to destroy the Union which, in the short space of 3 dayshad attracted a majority of their employees.On Monday a yellowsheet of paper in the form of a petition was in evidence around theplant.Although Christina Behm, an employee, testified that she wasresponsible for its circulation, she admitted that Matilda Bauer, thefloorlady, had prepared the heading which read as follows :We the undersigned do not want the Union.We believe Mr.Colton and Mr. Colman will give us a square deal.Although Mrs. Bauer denied that she had initiated the petition,the evidence is clear that she was active in obtaining signatures bycalling the attention of the girls to it and advising some of them tosign it.It is certain that she was one of the sponsors of this anti-union petition, and it is a reasonable assumption that she was one ofthe instigators of it.On Tuesday morning, March 23, Colman called to his office theUnion shop committee, several non-union girls, and Mrs. Bauer, in-vited them to discuss grievances, and spoke at some length againstthe Union.According to Vera Marvel, who was present as a memberof the Union committee, Colman stated that "he would be damnedif he would have a union shop."During the course of the next few days, events occurred which havebeen given conflicting interpretations by the Union and the respond-ents.Several of the girls who had been active in soliciting employeesto join the Union continued their efforts.The respondents contendthat this activity was in violation of the agreement signed on theprevious Saturday which provided that the employees would "con-tinue to work without further demonstration or strike in any form."The respondents failed to show, however, that Union solicitation wascarried on in a manner that amounted to a breach of the agreement,and its contention is not borne out by the record. In any event Col-man, who was apparently apprehensive of the growing Union strength,called meetings of the employees during working hours, advised themagainst joining the Union, and berated several employees whom heaccused of coming to work early in the mornings in order to solicitemployees for the Union.He stated that the employees had "stabbedhim in the back" by causing trouble while both he and Colten wereabsent from the city and warned them that the respondents would8 As introduced at the hearing, the petition bore the signatures of 53 employees80618-38-vor..VI-24 360NATIONAL LABOR RELATIONS BOARDgo out of business rather than have the Union in the plant.Althoughwitnesses for the respondents denied that statements of this lattercharacter were made, several of them testified to hearing Colman saythat the plant could not and would not be run as a "closed shop."Although a closed-shop proposal may have been made by Kraman onMarch 20, it is clear that he did not insist upon it.Even though weaccept the respondents' version of Colman's remarks, it is equallyclear that Colman used his position on the closed shop to cloak hisattempt to break the Union.The antagonistic nature of Colman'sspeeches to the employees. plainly appears in an allegation containedin the respondents' answer to the complaint in this proceeding.Respondent, Abe Coleman, having been informed of the con-duct of the union committee occurring on March 22, 1937, ashereinbefore set forth, called a meeting of employees on thatday, and attempted to talk to them, and, subject to hecklinginterruption by union committee members, in substance, said :That it did not make him feel any too good to know this labordemonstration had commenced during both Mr. Colten's and hisabsence from the city, particularly when they had no knowledgeof any grievances their employees had, as none had been pre-sented to either Mr. Colten or himself; that in agreeing to takeeverybody back to work it was understood there were to be nofurther union demonstrations or activities until after Mr. Col-ten's return from Europe; that he had nothing against theunion, but that it did not seem to him fair to cause labor troubleduring the absence of both Mr. Colten and himself ; that VeraMarvel, Alice Ruch, Florence Sabo, and Mary Gribb [membersof the Union committee] had deliberately come down to theplant that morning to threaten and intimidate employees to jointhe union : (interruption byVera Marvel: "You are a damnliar",whereupon Abe Coleman sent forhercard and proved thatshechecked in early at 7 o'clock, although the work ordinarilyis commenced at 8 o'clock) ; 4 that, if given a chance, Mr. Coltenand he would always meet their employees, and had never re-fused to do so, and they could iron out their own differences ;that beforejust joiningany organization they shouldstopandthink it over,and be sure of what they were joining and whatthey were joining for; (interruption byVera Marvel: "Youcan't call your employees together and talk to them like this,you have no business doing it, the law won't let you") ;thatpending the return of Mr. Colten, and thereafter, there was tobe no further union activity in the plant on company time ashad taken place that morning.4Theevidence showsthat Miss Marvel came to workat 7 : 35 a m onthat day. DECISIONS AND ORDERS361The record conclusively establishes that the respondents were op-posed to the Union organization of their employees, and that Col-man's speeches were calculated to and did discourage their unionactivities.In the light of the respondents' own admissions, theirdenial of the intimidatory character of Colman's words cannot betaken seriously.On April 2 Colman called the employees from their work andconducted a secret ballot which contained the following alternativepropositions :Do you favor Mr. Colten or Mr. Colman negotiating with youdirect on the questions of your wages and hours of work? or'Do you favor their negotiating those questions with the Amal-gamated Clothing Workers as your representatives?Later in the day, Colten, who had just returned from Europe, ad-dressed the employees, saying that he was sorry that the employeeshad taken advantage of his absence but that he had good news forthem.He then announced that the ballots had been counted, theresult being 53 in favor of dealing with the management, individu-ally, and 21 in favor of being represented by the Union.At thesame time he said that since there were complaints, he and Colmanhad decided "to go the limit" in granting raises and invited each ofthe employees to come to his office on the following morning todiscuss her wage rates.A number of employees did go to the officeon the following day,Saturday, April 3, and on Monday, April 5.Dorothy Smith testified that when she went to the office to discussher wages with Colten, "he just tried to strengthen his argumentsin favor of himself instead of the union . . . he said somethingabout if we all stuck together with the company that we couldsettle the matter satisfactorily."After the election had been held, some of the employees informedDonahue, who communicated with Kraman, and on April 5 Kramanreturned to Grand Haven.At a conference with Colten, Colman,Cook, Donahue, and Osterhaus, Kraman voiced his disapproval of therespondents' actions, asserting that they were in violation of theagreement signed by Colman on March 20.Both Colten and Colmanresponded that since the April 2 vote showed that the Union did notrepresent a majority of the employees, they were not required todeal with the Union.Although some discussion followed with re,spect to the conduct of another election among the employees, nodefinite agreement was reached.That evening Kranian reported the results of the conference at ameeting of the Union.The advisability of holding another electionwas discussed but the members decided that an election would notbe the proper solution in view of the effectiveness of the respondents' 362NATIONAL LABOR RELATIONS BOARDanti-union speeches.Instead, the Union voted to strike, and on thefollowing day the Union employees went on strike and commenced topicket the plant.On April 8 the respondents secured a court orderenjoining the striking employees from engaging in picketing or actsof intimidation or coercion of, the employees who continued to work.On April 12 a number of Union sympathizers, presumably men fromMuskegon, joined the girls on the picket lines, as a result of whichthe respondents closed the plant and sent home the non-strikingemployees.We find that the respondents, by their anti-union speeches, by theactivities of Mrs. Bauer in circulating the anti-union petition, and bythe acts of Colman and Colten, all of which were designed to destroyUnion activity among their employees, have interfered with, re-strained, and coerced their employees in the exercise of the rightsguaranteed in Section 7 of the Act.B. The formation of the AssociationThe record does not fully disclose the details attendant upon theinitiation of the Association, although the anti-union petition isregarded by some of its members as the origin of the Association.There is testimony,moreover,that Mrs. Bauer, herself a member, wasagain active in assisting with the organization work.The first°meeting of the Association was held at the Ferry Hotelin Grand Haven on April 14, 1937, after the plant had closed.Thename of the Association was adopted and officers were elected.There-after,Osterhaus,who was also the respondents'attorney,preparedthe articles of association.On April 19, upon Osterhaus'advice, theAssociation filed a petition with this Board for an investigation andcertification of representatives,claiming that it represented a ma-jority of the respondents'employees.Between April 14 and April20, 15 Union members signed letters, which had been prepared byCloyce J. Clark, president of the Association, stating that they hadbeen coerced into joining and were then resigning from the Union.On the same day that the petition was filed by the Associationitsmembers appeared before the city council and, with Mrs. Baueracting as spokesman,requested police protection in order to returnto work.The council passed a resolution authorizing the city man-ager to appoint special policemen.Shortly thereafter some 25 spe-cial police were appointed,all of whom were recruited from outsidethe city by Colonel George Olsen of the Michigan National Guardwhom the city manager had appointed to direct them. On April 28Olsen addressed a special meeting of the Association, disclosed plansfor the opening of the respondents'plant 2 days later, and issuedpolicepasseswhich would permit Association members to pass DECISIONS AND ORDERS363through police lines to the plant.On April 29 an advertisementprepared by Leo C. Lillie, the respondents' attorney in this proceed-ing, and signed by Mayor Cook and City Manager Seymour Justema,appeared in the. Grand Haven Daily Tribune headed "Kiddie KoverStrike Emergency . . . Instructions for Special Police Officers."OnApril 30, with disorder prevailing, the plant reopened.5As new employees were hired, they were enrolled in the Association.On May 21 the Association, at a meeting held at the plant, recom-mended the wages which should be paid the new girls. The minutesof this meeting are revealing :The President called a special meeting. It was held duringthe last ten minutes of the working day and this time is to bemade up by the members of the association some time in thefuture.The. committee was asked to consult with Mr. Colten concern-ing new workers who start work from the day, May 21. Thecompany cannot afford to pay the present rates to apprentices:The officers of the Kiddie Kover Employees' Assoc. and the com-mittee to represent the workers recommended a rate which wasreceived with unanimous approval.It would appear that the Association was thus functioning as a partof the management and, at least in this instance, giving unanimousapproval and support to wage reductions.The minutes of the previous meeting, held on May 7, are equallyindicative of the respondents' domination and support of the Asso-ciation :The Secretary read a letter from Mr. Colten concerning theWagner 'Act, deciding whether we come under inter-state com-merce.Our lawyer says we do not.Whether we do or not ourassociation is legal.The Secretary was requested to write a letter to Messrs. Colterand Colman thanking them on behalf of the members in thisassociation for giving us a square deal during the strike.Alsofor the five dollars we received with our checks.5 The role played by city officials herein throws additional light upon the events thattook place in Grand Haven.Mayor Cook had openly expressed his hostility toward theUnionAlthough the city council resolution authorized Justema, the city manager, toappoint the special police, lie merely signed the appointment cards in blank and theactual appointments were made by Olsen.It should be noted that Olsen,himself,although he had "strike"experience in Flint, Michigan,where he had served with theNational Guard, was undesirable as leader of these special police to at least one of thesix councilmenOn the night of April 29,the prosecuting attorney of the county,in a conversationwith Lillie,the respondents'attorney,and Jarveth N. Clark, Circuit Court Commissionerof Ottawa County,stated that he would authorize Clark to issue warrants if any troublearose on the following day. The next day, without specific authority,Clark signedthree warrants which were prepared in Lillie's office for the arrest of strikers. 364NATIONAL LABOR RELATIONS BOARDAlthough Osterhaus was willing to use the Association, through apetition to this Board, in connection with the efforts of the respond-ents to undermine the Union, one week after the plant resumed oper-ations the respondents and "our lawyer" insisted that the Associa-tion was not protected by the Act. The acquiescence of the Associa-tion to these opinions clearly demonstrates the extent of its domina-tion by the respondents. It also appears from these minutes thatthe respondents gave five dollars to each of its members.Following the issuance of the complaint herein, Lillie, the re-spondents' counsel in this proceeding, availed himself of the servicesof Cloyce J. Clark, president of the Association, in the preparation ofthe respondents' defense to this case.The record indicates that inexchange for Mrs. Clark's assistance, Lillie undertook to representthe Association which, upon his advice, intervened in this proceeding.Such representation of a labor organization by the attorney for re-spondents in a proceeding before this Board, in and of itself raisesthe inference that the labor organization is but the creature of therespondents.°We find that the respondents have dominated and interfered withthe formation and administration of the Association, and have con-tributed financial and other support to it; that by their conduct theyhave encouraged membership in the Association and have discour-aged membership in the Union.C. The discharge of Mary KuleMary Kulewas first employed by the respondents in January 1937,when she was hired as an inspector by Mrs. Bauer. After 2 weeksof employment she was laid off owing to a shortage of work. Shewas reemployed by Mrs. Bauer on March 1, and discharged on March27, 1937.Miss Kule had joined the Union on March 20 and returnedto work on March 22, following Colman's agreement with the Union.Although there is some evidence that she was a slow worker, hertestimony that she had never received any complaints about her workwas not denied by the respondents.Miss Kule's account of the events immediately preceding her dis-charge was not refuted.Early in the afternoon of March 27, duringworking hours, she noticed Mrs. Bauer talking to Miss Van Dyke, aeLillie'scontentions in his "Memorandum for Intervenor"are not persuasive."Inpreparing thismemorandumforIntervenor, ..counsel forRespondentrealizesthat heisacting more or less ina Dualcapacity.This association has no funds toengage counsel ...There is alimitednumberof experienced attorneys in GrandHaven towhom intervenor could appeal..No concealment of this service bycounselhas been attempted,and professional relationship between intervenor andcounsel ismutuallythoroughly understoodby allpastiesNoapologiesare made, andcounsel must act withUtmost Good Faith"We do not impugn counsel'sgood faith.Wefind it difficult to believe,however, that the Associationwould have accepted his servicesHad it been free of the respondents'domination and control. DECISIONS AND ORDERS365fellow employee who was opposed to the Union and who later becamethe secretary of the Association.A few minutes afterwards Miss VanDyke approached Miss Kule, and in the words of the latter,the follow-ing conversation took place :She came up to me and asked me what I was striking for, for morewages or less hours,and I told her it was not her business. Shetold me I had a lot of nerve striking for how much work I didthere, and I told her it i^-as not her business;that it was up to thefloor lady to tell me whether I did enough work or not,and shesays, "Well,I don't want you to be against the boss," and I told herthat was the boss's affair.She says, "How are you going to payyour $2 union dues after you are out of a job?" I told her I wasgoing to worry about that;she said she wanted to make sure I knewwhere I stood, and I told her "I know where I stand,"and she said,"Yes, in a puddle".Severalminutes later, Miss Kule saw Miss Van Dyke and Mrs.Bauer again conversing and heard the former repeat jokingly "thatshe was not a floorlady."It is a fair inference that this discussionrelated to the previous conversation between Miss Kule and Miss VanDyke, especially since it was not denied by either Mrs. Bauer or MissVan Dyke, both of whom appeared as witnesses for the respondents.Shortly thereafter Mrs. Bauer told Miss Kule to go home and thatshe would be called when needed.This order was given at 3 o'clock,approximately an hour and a half before quitting time and whileMiss Kule was inspecting a bundle of garments. She did not finishwith the bundle, but following Mrs. Bauer'sinstructions, leftimmediately.The respondents deny that Miss Kule was discharged because sheexpressed her preference for the Union,but sought to prove that shewas discharged for inconmpetence.Mrs. Bauer testified that she hadlaid offMissKule in January because she was a slow worker but haddecided to give her another chance in March; that she again dischargedher on March 27 when she saw no improvement in her work; and thatshe did not even know that Miss Kule was a Union member. Therespondents further contend that if they had intended to discriminateagainst members of the Union,they would have been more likely tohave chosen active members.An examination of the record,however, casts serious doubt uponthe validity of the respondents' arguments and destroys the credibilityof Mrs. Bauer's testimony.If Miss Kule had been incompetent, it isnot probable that she would have been rehired in March. In anyevent it is reasonable to assume that she would have received somecomplaint or warning prior to her discharge and that she would havebeen discharged at the close of the business day, either on a pay day 366NATIONAL LABOR RELATIONS BOARDor at the end of a pay-roll period.7Although Miss Kule had nottaken a noticeably active part in Union affairs, the evidence incon-trovertibly establishes that Mrs. Bauer had knowledge of her Unionaffiliation at least after her argument with Miss Van Dyke, in whichshe emphatically stated her preference for the Union.Her peremp-tory discharge, coming during the working day, without giving heran opportunity to finish the bundle she was inspecting, and immedi-ately following her vigorous expression of preference for the Unioncannot be characterized as nondiscriminatory.The unusual circum-stances attendant upon the discharge leave no doubt of the respond-ents' reason for their action.We accordingly find that the respond-ents discharged Mary Kule because of her membership in the Union.D. The, refusal to bargain collectively1.The appropriate unitThe complaint alleges that all the production workers employed'by the respondents constitute a unit appropriate for the purposes ofcollective bargaining, and the respondents admit this allegation intheir answer.Although the Association, in its petition filed withthe Board, indicates that such unit should include office and clericalas well as production employees, it failed to adduce evidence in sup-port of this contention.On the contrary the respondents, in theirexceptions to the Intermediate Report, which were submitted overLillie's signature as attorney for the Association as well as for therespondents, allege that the testimony and evidence of record con-clusively establishes the fact that the Association "represents and hasrepresented a majority of the production employees." It wouldtherefore appear that the Association has withdrawn any objectionit had to the appropriateness of the above-described unit.We find that the production employees of the respondents, exceptsupervisory employees, constitute a unit appropriate for the purposesof collective bargaining and that said unit will insure to the re-spondents' employees the full benefit of their right to self-organiza-tion and collective bargaining and otherwise effectuate the policiesof the Act.2.Representation by the Union of the majority in the appropriateunitAs of March 20, 1937, the respondents employed 89 workers, ofwhom 80 were production employees.During the two meetings con-ducted by the Union on that day, 44 of the production employees7 The record shows that the nearest pay day to March 27 was March 26, for the periodending March 23. DECISIONS AND ORDERS367signed cards giving their names, addresses, occupations, and wagerates.Although these signatures and notations appeared on thereverse, or blank, sides of application cards for the InternationalUnion, United Automobile Workers of America, the record con-clusively establishes that the employees thus signified their desire tojoin and be represented by the Union.Within the next few days,9 additional production employees signed slips of paper for the samepurpose, bringing the Union membership to 53 of a total of 80 pro-duction employees who were eligible to join.It is therefore clear that on March 20, when 44 had already desig-nated it as their representative, the Union represented a majorityof the production employees.That such majority was not challengedby the respondents is evidenced by the agreement signed by Colmanon that day in which he agreed to negotiate with the Union as therepresentative of the employees upon the return of Colten.As we have described above, the respondents immediately there-after began an active and unfair campaign to destroy that majorityand to discredit the Union. It is not, therefore, surprising that inthe face of these unfair labor practices a number of employees re-signed from the Union, and that on April 6 only 34 employees wentout on strike.There is every reason to suppose, however, that hadit not been for the unfair labor practices of the respondents in per-suading, intimidating, and coercing their employees to resign fromthe Union and in fostering and giving support to the Association, therespondents' employees would have remained members of the Union.As we said inMatter of Bradford Dyeing Association (U. S. A.)(aCorporation)andTextileWorkers' Organizing Committee ofthe C. I.0.:8 "The unfair labor practices of the respondent cannotoperate to change the bargaining representative previously selectedby the untrammelled will of the majority."We find that on March20, 1937, and at all times thereafter, the Union was the duly desig-nated representative of the majority of the employees in an appro-priate unit and, pursuant to Section 9 (a) of the Act, was the exclusiverepresentative of all the employees in such unit for purposes of col-lective bargaining in respect to rates of pay, wages, hours of em-ployment, and other conditions of employment.3.The refusal to bargainFollowing the unsuccessful efforts of Kraman to negotiate with therespondents on April 5, the Union called a strike on the followingday. Thereafter, although Kraman made numerous attempts to meetwith the respondents, both Colman and Colten refused to confer withhim. Indeed, the respondents in their answer admit that "on or about8 4 N. L. R B. 604. 368NATIONAL LABOR RELATIONS BOARDApril 6, 1937 and subsequent thereto and up to the present time, theyhave refused to bargain collectively with the . . . Union."The respondents seek to justify their refusal to bargain on theground that subsequent to the week of March 22 the Union nolonger represented the majority of their employees.We havefound, however, that the majority membership in the Union wasdissipated as a result of the unfair labor practices of the respondents.They could not avoid their obligation to bargain under the Actby virtue of their own unlawful conduct to which the Union's ap-parent loss of the majority was directly attributable.We find thaton April 5, 1937, and at all times thereafter, the respondents refusedto bargain collectively with the Union as the representative of theiremployees in an appropriate unit in respect to rates of pay, wages,hours of employment, and other conditions of employment.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondents set forth in SectionIII above, occurring in connection with their operations describedin Section I above, have a close, intimate, and substantial relationto trade, traffic, and commerce among the several States, and haveled and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYWe have found that the respondents engaged in a course of con-duct which effectively discouraged their employees from joining orremainingmembers of the Union, and openly and notoriouslyfostered, encouraged, and dominated the administration of the As-sociation.We shall therefore order the respondents to cease fromintimidating, coercing, and restraining their employees in the exer-cise of the rights guaranteed by Section 7 of the Act. In accordancewith our usual practice under similar circumstances, we shall alsoorder the respondents to withdraw recognition from the Associationas a collective bargaining representative of any of their employeesand to disestablish it as such representative.Since we have found that the respondents discriminatorily dis-charged Mary rule because of her membership in the Union, sheisentitled to reinstatement to her former position together, withreimbursement for any losses of pay she has suffered by reason ofher unlawful discharge, and we shall so order.The employees who went on strike on April 6 because of the re-spondents' unfair labor practices had not returned to work at thetime of the hearing. Simply to order the respondents to bargaincollectively with the Union and to cease and desist from engaging DECISIONS AND ORDERS369in the other unfair labor practices would not afford these employeesfull and effective relief.We shall therefore also order the respond--ents,upon application, to offer to those employees who went onstrike on April 6, 1937, immediate and full reinstatement to theirformer positions without prejudice to their seniority and otherrights or privileges, dismissing, if necessary, any employees theyhave hired since that date. If after dismissing such employees therespondents determine that the services of any of its staff as thenconstituted are not required, they may reduce their staff, providedthat they do so without discrimination against any employees be-cause of their union affiliation or activities, following a system ofseniortiy to such extent as has heretofore been applied in the con-duct of the respondents' business.Employees whose applicationsfor reinstatement are refused by the respondents in violation of thisorder shall be entitled to back pay accruing from the date of suchrefusal to the date of reinstatement, less any amount earned duringthat period.°On the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF, LAW1.Amalgamated Clothing Workers of America and Kiddie KoverEmployees' Association are labor organizations, within the meaningof Section 2 (5) of the Act.2.The production employees of the respondents, except supervisoryemployees, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.3.Amalgamated Clothing Workers of America was on March 20,1937, and at all times thereafter has been, the exclusive representativeof all such employees for the purposes of collective bargaining,within the meaning of Section 9 (a) of the Act.4.By refusing on April 5, 1937, and thereafter continuing to refuse,to bargain collectively with Amalgamated Clothing` Workers ofAmerica, as the exclusive representative of their employees in anappropriate unit, the respondents have engaged in and are engagingin unfair labor practices, within the meaning of Section 8 (5) ofthe Act.5.By discriminating in regard to the hire and tenure of employ-ment of Mary Kule, and thereby discouraging membership in alabor organization of their employees, the respondents have engagedin and are engaging in unfair labor practices, within the meaningof Section 8 (3) of the Act.B SeeMatter of Standard Lime&Stone CompanyandBranch No.175,QuarryWorkersInternational Union of North America,5N. L R B 106;Matter of OregonWorstedCompanyandUnited Textile Workers of America, Local 3435,3 N. L. R B 36. 370NATIONALLABOR RELATIONS BOARD6.By dominating and interfering with the formation and adminis-tration of Kiddie Kover Employees' Association, and by contributingfinancial and other support thereto, the respondents have engagedin and are engaging in unfair labor practices, within the meaning ofSection 8 (2) of the Act.7.By interfering with, restraining, and coercing- their employeesin the exercise of the rights guaranteed by Section 7 of the Act,the respondents have engaged in and are engaging in unfair laborpractices, within the meaning of Section 8 (1) of the Act.8.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the findings of fact and conclusions of law, andpursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ents, Arthur L. Colten and A. J. Colman, co-partners, doing businessas Kiddie Kover Manufacturing Company, Grand Haven, Michigan,and their agents, successors, and assigns, shall:1.Cease and desist :(a)From discouraging membership in Amalgamated ClothingWorkers of America or any. other labor organization of their em-ployees by discrimination in regard to hire or tenure of employmentor any terms or conditions of employment;(b)From dominating or interfering with the administration ofKiddie Kover Employees' Association or with the formation or ad-ministration of any other labor organization of their employees, andfrom contributing financial or other support to Kiddie KoverEmployees' Association or to any other labor organization of theiremployees ;(c)From refusing to bargain collectively with AmalgamatedClothing Workers of America as the exclusive representative of theirproduction employees, with the exception of supervisory employees;(d)From in any other, manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organiza-tion, to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer Mary Kule immediate and full reinstatement to herformer position, without prejudice to her seniority and other rightsand privileges ;11 DECISIONS AND ORDERS371(b)Make whole said Mary Kule for any losses of pay she hassuffered by reason of her discharge, by payment to her of a sumof money equal to that which she would normally have earned aswages during the period from the date of her discharge to the dateof such offer of reinstatement, less any amount she has earned duringthat period;(c)Upon application, offer to those employees who went on strikeon April 6, 1937, immediate and full reinstatement to their formerpositions,without prejudice to their seniority or other rights orprivileges, dismissing, if necessary, any employees they have hiredsince April 6, 1937;(d)Make whole all employees who went on strike on April 6, 1937,for any losses of pay they may suffer by reason of any refusal oftheir applications for reinstatement in accordance with paragraph2 (c) herein, by payment to each of them, respectively, of a sum ofmoney equal to that which each would normally have earned aswages during the period from the date of any such refusal of theirapplication to the date of offer of reinstatement, less any amountearned by each, respectively, during such period;(e)Upon request, bargain collectively with Amalgamated Cloth-ingWorkers of America as the exclusive representative of all theirproduction employees, with the exception of supervisory employees,in respect to rates of pay, wages, hours of employment, and otherconditions of employment;(f)Withdraw all recognition from Kiddie Kover Employees'Association as the representative of any of their employees for thepurpose of dealing with the respondents concerning grievances, labordisputes, wages, rates of pay, hours of employment, or other condi-tions of employment, and completely disestablish Kiddie KoverEmployees' Association as such representative;(g) Immediately post notices in conspicuous places throughouttheir plant and maintain such notices for a period of thirty (30)consecutive days, stating (1) that the respondents will cease - anddesist as aforesaid, (2) that the respondents will bargain collectivelywith Amalgamated Clothing Workers of America as the representa-tive of their production employees, and (3) that the respondentswithdraw all recognition from Kiddie Kover Employees' Associa-tion as the representative of any of their employees for the purposeof dealing with the respondents concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions ofemployment, and that Kiddie Kover Employees' Association is dis-established as such representative;(h)Notify the Regional Director for the Seventh Region in writ-ing within ten (10) days from the date of this order what stepsthe respondents have taken to comply herewith.